Citation Nr: 9912799	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  94-20 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether the September 1974 Administrative Decision, 
holding that the appellant's discharge from service on June 
13, 1974 was under honorable conditions, reflected clear and 
unmistakable error.  

2.  Whether the appellant's other than honorable discharge 
from active service in June 1974 occurred under circumstances 
which constitute a legal bar to the award of most veterans' 
benefits, except health care under Chapter 17, Title 38, U.S. 
Code.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant had active duty in the U.S. Marine Corps for a 
total of two years and 25 days of countable service between 
April 22, 1971 and June 13, 1974, excluding 516 days of time 
lost.  As recently as July 1998, the service department 
concerned verified that a discharge upgrade was not a matter 
of record relative to the appellant.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations by the Newark and Philadelphia 
Regional Offices (RO) of the Department of Veterans Affairs 
(VA).  This case was last before the Board in April 1998, 
when it was remanded to the RO for further development.  

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) was provisionally granted by a VA Hearing 
Officer in a decision dated March 5, 1993, as amended.  The 
Hearing Officer noted, however, that while the stressful 
events which led to the diagnosis of PTSD had occurred while 
the appellant was incarcerated in a Japanese prison under the 
sentence of a civil court, the entire question of whether the 
claimed PTSD had been incurred in line of duty was still open 
and unadjudicated.  See 38 C.F.R. §§ 3.1(m)(3), 3.15.  The 
Hearing Officer's grant of service connection for PTSD was 
thus specifically limited "as if a favorable Line of Duty 
decision [had been] made."  It was apparently assumed by the 
Hearing Officer that a favorable Line of Duty decision would 
be made by the RO.  

Subsequently, on administrative review by the Director of 
VA's Compensation and Pension (C&P) Service on June 4, 1993, 
it was determined that service connection for PTSD was not 
warranted (1) because PTSD was not incurred in line of duty, 
since the precipitating stressors had all occurred during a 
period of time excluded from countable service due to the 
appellant's civil confinement; and (2) because the Hearing 
Officer's March 1993 grant of the claim reflected clear and 
unmistakable error.  See 38 C.F.R. §§ 3.1, 3.4, 3.15, 3.105 
(1993).  The appellant's representative was notified of this 
unfavorable determination by letter from the C&P Director 
dated March 30, 1994, and no appeal to the Board from this 
determination has been initiated.  However, it does not 
appear from the evidence that the appellant, himself, has 
ever been directly informed of this additional adverse 
determination by the C&P Director.  At the January 1998 
hearing, the appellant was clearly aware of the fact of this 
additional unfavorable action, but was possibly confused as 
to the reasons for it.  (See January 1998 transcript, p. 16.)  
Accordingly, this matter is referred to the RO for 
appropriate further action.  It should also be noted, 
however, that the Board's present decision has the effect of 
establishing additional legal obstacles to the appellant's 
claim seeking disability compensation benefits for PTSD.  


FINDINGS OF FACT

1.  The appellant was discharged from active service in June 
1974 due to offenses involving moral turpitude.  

2.  The September 1974 Administrative Decision which held 
that his discharge from service in June 1974 was under 
honorable conditions failed to consider the question of 
whether, under 38 C.F.R. § 3.12(d)(3), he was discharged due 
to an offense involving moral turpitude; a different result 
manifestly would have resulted if this question had been 
considered.  


CONCLUSIONS OF LAW

1.  The September 1974 Administrative Decision concerning the 
character of the appellant's discharge from service reflected 
clear and unmistakable error.  38 C.F.R. § 3.105(a) (1998).  

2.  The appellant's active service from April 1971 to June 
1974 terminated under dishonorable conditions which 
constitute a legal bar to the award of most veterans' 
benefits.  38 U.S.C.A. § 101(2) (West 1991); 38 C.F.R. 
§ 3.12(d)(3) (1971-98).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

If a former servicemember does not die in service, pension, 
compensation, or dependency and indemnity compensation are 
not payable unless the period of service on which the claim 
is based was terminated by discharge or release under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2) 
(West 1991); 38 C.F.R. § 3.12(a) (1998).  A discharge or 
release from service due to an offense involving moral 
turpitude or because of willful and persistent misconduct is 
considered to have been issued under dishonorable conditions.  
38 C.F.R. § 3.12(d) (1998).  

The appellant has only one period of active service, 
extending from April 1971 to June 1974.  At the end of that 
period of service, he received an Undesirable Discharge under 
other than honorable conditions due to unfitness because of 
his conviction by a Japanese civil court in June 1973 on two 
counts of possession of illegal drugs.  Specifically, he pled 
guilty to criminal charges of unlawful possession of certain 
quantities of heroin and marijuana in September 1972 and 
hydrochloride diacetylmorphine (so called "rock heroin") in 
March 1973.  The appellant was incarcerated at Sasebo Prison 
by Japanese civil authorities from March 1973 to May 1974 as 
a result of his arrest and conviction on these charges.  This 
followed a November 1972 conviction by special court-martial 
for unlawful possession in July 1972 of narcotic 
paraphernalia (to wit: one hypodermic syringe with needle, 
three hypodermic syringes, three spoons with burned bottoms, 
and one "roach clip").  

By Administrative Decision in September 1974 it was 
determined that the appellant had not been discharged because 
of willful and persistent misconduct and that, therefore, his 
discharge from service in June 1974 was under honorable 
conditions.  There was no timely appeal from this 
determination, which then became administratively final.  See 
38 U.S.C.A. § 7105 (formerly § 4005) (West 1991).  

Previous determinations which are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error.  Where evidence establishes such error, the prior 
decision will be reversed or amended.  38 C.F.R. § 3.105(a) 
(1998).  

Clear and unmistakable error (CUE) is an administrative 
failure to apply the correct statutory or regulatory 
provisions to the correct and relevant facts.  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  It must always be 
remembered that CUE is a very specific and rare kind of 
error.  It is the kind of error, of fact or of law, that, 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  However, merely to aver that CUE exists in a prior 
adjudication of a case is not legally sufficient to raise 
that issue.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  
Likewise, simply to claim CUE on the basis that previous 
adjudications had improperly weighed and evaluated the 
evidence "can never rise to the stringent definition of CUE."  
Id. at 44  

The September 1974 Administrative Decision did not mention or 
consider the question of whether the appellant's discharge in 
June 1974 resulted from an offense involving moral turpitude.  
In other words, that Administrative Decision totally focused 
on 38 C.F.R. § 3.12(d)(4) and ignored the provisions of 
38 C.F.R. § 3.12(d)(3), both of which were in effect at that 
time.  As the pertinent criteria provided (both then and now) 
that when a discharge or release from active service is due 
to any one of the offenses specified at subsection 3.12(d), 
this omission, therefore, would constitute CUE so long as the 
result would have been manifestly different, but for that 
error.  

As set forth for the appellant's information in the Board's 
prior remand of this appeal, "moral turpitude" is defined as 
"[t]he act of baseness, vileness, or the depravity in private 
and social duties which man owes to his fellow man, or to 
society in general, contrary to accepted and customary rule 
of right and duty between man and man . . . .  Act or 
behavior that gravely violates moral sentiment or accepted 
moral standards of community and is a morally culpable 
quality held to be present in some criminal offenses as 
distinguished from other . . . .  The quality of a crime 
involving grave infringement of the moral sentiment of the 
community as distinguished from statutory mala prohibita."  
Black's Law Dictionary, 1008-09 (6th ed. 1990) (citations 
omitted).  

The Board has no hesitation in finding that the offenses for 
which the appellant was convicted by a Japanese civil court 
in 1973, namely the unlawful possession of legally prohibited 
drugs, easily satisfy the foregoing definition of moral 
turpitude in that they gravely violated moral sentiment, 
included a quality of moral culpability, and were contrary to 
the accepted and customary rule of right and duty between man 
and man at that time and in that place.  The appellant has 
never disputed this, although he was informed of the RO's 
unfavorable determination on this point in the latest 
supplemental statement of the case.  Furthermore, the Board 
believes that no other finding is possible from a review of 
the relevant facts.  

As an aside, no matter how sincere he may have been in 
seeking help for his acknowledged drug problem prior to 
committing the acts for which he was criminally punished, 
this fact is essentially irrelevant to the determination 
involving moral turpitude.  It is abundantly clear from the 
evidence and common sense dictates that any unsuccessful 
effort he may have made to join Drug Exemption at Camp 
Lejeune and see the battalion chaplain prior to shipping out 
does not serve to excuse the appellant for his subsequent 
vileness in knowingly and repeatedly engaging in drug-related 
activity while serving in Okinawa.  In this regard, it is 
significant that the principal U.S. Trial Observer in June 
1973 reported that the facts constituting the offense for 
which the appellant was convicted by Japanese civil authority 
were sufficiently proven and not in dispute, that he 
obviously possessed 0.205 grams of heroin within three months 
of his first drug offense, that he had not repented, and that 
his actions were therefore "most vicious."

The evidence does not establish, and the appellant has not 
contended that he was insane at the time he committed the 
criminal acts which resulted in his discharge from service.  
See 38 C.F.R. § 3.12(b).  He did not offer such a defense at 
his criminal trial, and he has subsequently testified that 
his drug use in service was strictly recreational in nature 
and that he did not even become addicted to drugs until after 
his military service.  (See, e.g., November 1993 transcript, 
p. 6.)  

Accordingly, the Board concludes that the appellant's other 
than honorable discharge from service in June 1974 was issued 
under dishonorable conditions in accordance with 38 C.F.R. 
§ 3.12(d)(3) which constitutes a legal bar to his eligibility 
to receive most VA benefits, excluding health care under 
Chapter 17, Title 38, U.S. Code.  Moreover, in failing to 
consider and apply 38 C.F.R. § 3.12(d)(3), the September 1974 
Administrative Decision reflects CUE which requires the 
reversal of that determination.  

The appellant has on several occasions expressed his feelings 
that he has been singled out for persecution by VA.  In fact, 
because of his criminal conduct in service, he has never been 
legally eligible for recognition as a "veteran" under 
38 U.S.C.A. § 101(2), and he has never been legally eligible 
to receive VA disability benefits.  The present decision 
merely properly applies the controlling law and regulations 
to the facts in this case in order to reach the determination 
which should have been reached in 1974 and which is compelled 
by the circumstances in this case.  The appellant has been 
deprived of nothing to which he was ever entitled under the 
law.  


ORDER

As to both issues, the appeal is denied.  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

 

